Citation Nr: 0023048	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  97-31 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a left leg disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The appellant had active service from September 1968 to 
January 1970 and from November 1974 to February 1975, as well 
as a period of unverified inactive service in the Naval 
Reserve between the two periods of active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  An August 1997 rating decision denied a claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
left leg disability. 
An October 1998 rating decision denied a claim of entitlement 
to service connection for PTSD.  The veteran timely disagreed 
with and appealed these rating decisions.  

In a May 1998 substantive appeal of the decision denying 
compensation under 38 U.S.C.A. § 1151, the veteran requested 
a hearing before the Board.  He specified, in a substantive 
appeal of denial of service connection for PTSD, submitted in 
early June 1999, that he did not want a hearing before the 
Board.

In early May 2000, the veteran submitted a statement 
reiterating his claims on appeal.  His representative 
attempted to contact him, both at his telephone number and at 
the address of record, but the telephone number had been 
disconnected and there was no response to the written attempt 
to contact the veteran to clarify his wishes as to a hearing 
before the Board.  

In mid-May 2000, the RO sent the veteran a letter informing 
him that his appeal was being transferred to the Board, and 
advising him how to request or cancel a hearing before the 
Board, among other procedural rights.  The veteran did not 
respond to that letter.  In late May 2000, the Board advised 
the veteran, by letter sent to his address of record, that he 
should clarify in writing whether he did or did not wish to 
appear at a hearing before the Board.  The veteran was 
advised that, if he did not respond within 30 days, the Board 
would assume that he did not desire a hearing and would 
proceed with appellate review.  The veteran did not respond.  
More than 30 days have elapsed since that letter was sent to 
the veteran at his address of record.  The Board may proceed 
with appellate review.  38 C.F.R. §§ 20.702, 20.1304 (1999). 

The Board also notes that, after transfer of the file to the 
Board for appellate review, the veteran submitted additional 
evidence in May 2000 and in August 2000.  To the extent that 
the evidence submitted in May 2000 is not duplicative of 
evidence already of record, that evidence is relevant only 
the to issue of entitlement to service connection for PTSD, 
which is addressed in the REMAND portion of this decision, 
and is thereby subject to review by the agency of local 
jurisdiction.  The veteran specifically waived local review 
of the additional clinical records submitted in August 2000.  
This waiver of local review is valid, and the Board may 
proceed with appellate review.  38 C.F.R. § 20.1304(c) 
(1999).

The veteran's claim of entitlement to service connection for 
PTSD is addressed in the REMAND appended to this decision.


FINDING OF FACT

There is no competent medical evidence which links the 
etiology of any current medical diagnosis of a left leg 
disability to VA medical care.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
left leg disorder.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

By a statement of claim submitted in January 1997, the 
veteran sought compensation under 38 U.S.C.A. § 1151 for a 
"l[ef]t leg problem" which he asserted was due to a "test" 
done at a VA Medical Center (VAMC).  He did not specify when 
the "test" that resulted in the left leg disorder was 
conducted.  By a statement submitted in May 2000, the veteran 
specified that his left leg disorder began when needles were 
inserted into his abdominal muscles during VA treatment.  

Records of VA inpatient hospitalization at the Iowa VAMC from 
July 1996 to August 1996 for evaluation of abdominal pain of 
undetermined etiology reflect that the veteran received an 
injection of Lidocaine and Triamcinolone at the point of 
tenderness on the abdomen.  

The records of VA inpatient hospitalization from January 1997 
to February 1997 and of domiciliary treatment following 
discharge from that hospitalization through May 1997 reflect 
that the veteran complained of numbness in his left great 
toe, and reported that this was secondary to an injection 
given during a prior VA hospitalization.  A diagnosis of 
subjective decrease in sensation of left great toe was 
assigned.

On admission to VA domiciliary services in September 1997, 
the veteran complained of pain and tightness of the left leg.  
He reported that he was told that an injection provided 
during VA treatment had caused these problems.  However, the 
examining clinician stated that review of records did not 
substantiate this assertion.  The admission diagnosis was 
subjective complaints of decreased sensation in the left 
thigh and tightness of the muscles of the left foot.  The 
clinician further stated that there was no objective evidence 
of decreased sensation on sensory physical examination.

VA treatment notes dated in September 1997 reflect that the 
veteran's gait was normal.  He was able to walk well on heels 
and toes, and there was normal strength in the dorsiflexors, 
inverters, and everters of both feet.  The clinician found no 
peroneal motor symptoms.  The examiner opined that it was 
unlikely that the peroneal nerve could have been injured by 
any procedure involving the abdominal muscles, especially 
from the anterior approach described in the records.  The 
examiner further commented that, if the claimed injury had 
occurred under those circumstances, other injuries in 
addition to the reported symptoms would be expected. 

An October 1997 treatment note reflects that the veteran 
reported swelling of the left leg and loss of balance and 
chronic pain of the left lower extremity, especially the left 
thigh.  On examination, there was adequate gait, and no 
swelling was seen.  The examination was negative for 
neuromuscular deficit.  An external balm and use of a cane 
were recommended.

VA radiologic examination conducted in October 1997 disclosed 
mild degenerative changes, lower lumbar spine, with a slight 
narrowing of the L5-S1 disk space.  The discharge summary of 
a September 1997 to October 1997 domiciliary admission 
reflects that probable exacerbation of radiculopathy was 
diagnosed.

The summary of a December 1997 to February 1998 VA 
hospitalization reflects a discharge diagnosis of chronic 
left leg pain, among numerous other diagnoses.

Clinical notes dated in March 1998 and April 1998 reflect 
that the veteran was assessed to rule out radiculopathy, and 
was started on low back exercises, but did not complete the 
recommended course of physical therapy.  A diagnosis of 
idiopathic peripheral neuropathy was assigned.  Treatment 
notes during a May 1998 to June 1998 VA domiciliary admission 
reflect that the veteran's chronic left leg pain was 
adequately treated on the medication regimen.

Analysis

38 U.S.C.A. § 1151 (West 1991) provides that, if a veteran 
incurs an injury, or an aggravation of an injury, as the 
result of VA medical or surgical treatment, and the injury or 
aggravation results in additional disability to the veteran, 
disability compensation is awarded in the same manner as if 
the disability were service-connected.

The regulation which implements this statutory benefit 
provides, in pertinent part, that, in determining whether 
additional disability exists, the beneficiary's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  The regulation further provides that compensation is 
not payable for "the continuance or natural progress" of 
disease or injury for which VA care was authorized.  38 
C.F.R. § 3.358(b)(2) (1999).

Moreover, a determination that "additional disability" was 
caused by VA treatment requires evidence that any increase in 
disability is "not merely coincidental" with the treatment, 
but "actually the result" thereof, and the regulation 
cautions that "[t]he mere fact that aggravation occurred" 
does not prove causation.  38 C.F.R. § 3.358(c)(1), (2).

The Board notes that the veteran is not required to show 
fault or negligence in VA medical treatment.  Brown v. 
Gardner, 513 U.S. 115 (1994).  Although section 1151 was 
recently modified to require that an injury from VA 
hospitalization or treatment be caused by carelessness, 
negligence, fault, or an unforeseeable event, before benefits 
may be awarded under section 1151, the new standard applies 
only to claims filed on or after October 1, 1997.  38 
U.S.C.A. § 1151 (West 1991 & Supp. 2000); VAOPGCPREC 40-97 
(1997).  Since the veteran's claim for benefits under 
38 U.S.C.A. § 1151 was submitted prior to this date, it 
continues to be subject to review under the prior statutory 
language and interpretation, where that is more favorable to 
the veteran.  See Karnas v Derwinski, 1 Vet. App. 308, 312-
313 (1991).

Thus, to establish a well grounded claim for benefits under 
38 U.S.C.A. § 1151, the veteran must provide competent 
evidence of the existence of two elements: (1) that he 
suffered an additional disability when his condition prior to 
and after the relevant VA medical treatment are compared; 
and, (2) that the additional disability occurred as the 
result of the VA hospitalization or surgical treatment, 
irrespective of fault.

The medical evidence establishes that, during a VA 
hospitalization, the veteran complained of pain radiating 
into the lower legs.  Degenerative changes of the veteran's 
back were diagnosed, and the veteran's lower extremity pain 
was attributed to that pathology.  Subsequently dated medical 
evidence includes as assessment of peripheral neuropathy of 
unknown etiology.  However, there is no medical evidence of 
record which links a disability of the left leg to VA 
treatment.  The only medical opinion that addresses the 
contended causal relationship goes against the veteran's 
claim.  After examining the veteran, a VA physician in 
September 1997 opined that it was unlikely that the peroneal 
nerve would have been injured by any procedure involving the 
abdominal muscles.  The Board finds no medical evidence or 
opinion of record which supports the veteran's contention as 
to a causal relationship between a left leg disability and 
injection of medication into an abdominal muscle.  

The veteran has been notified, including by the April 1998 
and February 2000 statement and supplemental statement of the 
case, of the requirements for a well-grounded claim for 
benefits under 38 U.S.C.A. § 1151.  The veteran has not 
submitted or identified any additional clinical records which 
might serve to support his claim.  The Board notes that, 
prior to the February 2000 supplemental statement of the case 
(SSOC), the veteran submitted records reflecting that he had 
applied for a handicapped parking certificate.  However, as 
stated in the February 2000 SSOC, that application did not 
include a medical diagnosis of the disability which caused 
the need for a handicapped certificate, other than the 
general statement that the veteran was unable to walk without 
a prosthetic device.  The application for a handicapped 
parking certificate did not include medical evidence as to 
the etiology of such disability.  As the February 2000 SSOC 
stated, the application for a disabled parking permit did not 
provide a factual basis on which to establish a well-grounded 
claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151.

The Board concludes that the veteran has not submitted a 
well-grounded claim of entitlement to compensation for a left 
leg disorder on the basis that the disorder is due to VA 
medical treatment.  There is no medical evidence or opinion 
which suggests that it is plausible that a left leg 
disability is the result of or etiologically related to VA 
medical treatment.  

The veteran's own statements are the only evidence of record 
which support his claim.  The veteran may provide evidence of 
symptomatology, such as his statements that he has left leg 
tightness, heaviness, or numbness.  The veteran may also 
provide evidence as to when the symptoms began.  However, a 
lay person is generally not capable of opining on matters 
requiring medical knowledge, such as etiology of a disorder, 
in this case, whether current left leg symptoms are due to VA 
treatment, including an injection in the abdomen during a 
1996 VA hospitalization.  See Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  
The veteran's statements that left leg symptoms began during 
or soon after a VA hospitalization establish, at most, that 
such symptoms may have been noted coincident to VA medical 
treatment.  

As noted above, the applicable regulation, as amended to 
conform with the decision of the Supreme Court in Brown v. 
Gardner, 513 U.S. at 115, specifically states, in essence, 
that evidence that a claimed disability or aggravation of a 
disability is "coincident" with VA medical treatment does 
not establish a well-grounded claim of entitlement to 
compensation without evidence that the claimed additional 
disability is actually the result of VA medical treatment.  
38 C.F.R. § 3.358(c)(1).  In this case, the only competent 
medical opinion of record as to the relationship between the 
veteran's left leg symptoms and the VA medical treatment 
states that it is unlikely that the relationship claimed by 
the veteran would be possible.

The Board finds that the veteran has not presented competent 
medical evidence demonstrating that he has developed a left 
leg disability as a result of VA treatment.  Without such 
competent medical evidence, the appellant's claim for 
compensation under 38 U.S.C.A. § 1151 is not well grounded 
and must be denied. 38 U.S.C.A. § 5107(a). 

The veteran has been notified that his lay evidence alone is 
insufficient to establish a well-grounded claim.  He has not 
identified any additional information which might be relevant 
to establish a well-grounded claim, nor is VA on notice of 
the possible existence of such evidence.  See McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).  The claim must be denied.  




ORDER

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for a left leg disorder is denied.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (1999).

The veteran claims the current diagnosis of PTSD is due to 
service stressors.  The service records do not show that he 
engaged in combat, nor is there other evidence that he 
engaged in combat, and it is not contended otherwise.  His 
claimed service stressors do not relate to combat service, 
and thus his assertions of service stressors are not 
sufficient to establish that they occurred; rather, his 
stressors must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).

The current VA clinical records associated with the claims 
file include records, such as the discharge summary from a 
March to June 2000 VA hospitalization, reflecting that PTSD 
has been diagnosed by treating clinicians.  Most of the 
medical evidence does not link PTSD to a particular event or 
events of service but some of the relevant medical records, 
including a discharge summary pertaining to a VA 
hospitalization from April to May 1998, does include a 
diagnosis of PTSD and a nexus between that diagnosis and 
claimed inservice stressors.  Accordingly, the Board finds 
that the veteran's claim of service connection for PTSD is 
well grounded.   

The veteran contends that his stressors included witnessing 
the death of a fellow trainee during basic training and 
witnessing the aftermath of another fellow trainee's suicide.  
In response to the RO's request for information regarding 
alleged stressors, the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) provided information, in 
a September 1998 response, reflecting that there were several 
deaths during the year specified by the veteran at the 
command organization to which the veteran was assigned.  The 
RO determined that the information provided by USASCRUR did 
not confirm the veteran's stressor descriptions.  However, 
the information provided by USASCRUR is so general that the 
Board finds that it cannot be characterized as inconsistent 
with the veteran's statements without further information and 
development.

Further development of this information, to include a request 
for specific details relevant to the stressor information 
provided by the veteran, should be conducted by the RO.  The 
RO should summarize for USASCRUR the stressor information 
provided, including the dates during which the veteran has 
stated that the alleged stressors may have occurred, and the 
general information as to rank, age, or race of the 
servicemember.  The RO should ask whether any investigation 
was conducted and whether the veteran was contacted in regard 
to such investigation.  

If USASCRUR does not have or is not able to obtain 
information as to whether any death during the relevant time 
period was investigated, or does not have access to the 
investigation reports, the RO should contact the appropriate 
service department. 

The Board further notes that the service medical records for 
the veteran's second period of service have been obtained, 
but no administrative or medical records for the veteran's 
first period of service have been obtained.  The Board is of 
the opinion that such information should be obtained prior to 
any determination as to whether or not the veteran's claim of 
entitlement to service connection for PTSD is well-grounded.  
Hayre v. West, 188 F.3d 1327, 1331 (Fed. Cir. 1999).  
Accordingly, this case is REMANDED for the following 
development:

1.  The RO should request the veteran's 
service medical and administrative 
records for the veteran's first (1968 to 
1970) period of service from the National 
Personnel Records Center (NPRC).  The RO 
should request that NPRC search for any 
and all records of the veteran's service, 
and in particular, any clinical records 
reflecting psychiatric assessment or 
treatment.  The NPRC should specifically 
be asked to state whether there are any 
available records of any type which have 
not been provided to the RO.  

2.  The RO should summarize the provided 
stressor information, and request that 
USASCRUR provide additional information 
as to the deaths of servicemembers at the 
veteran's command organization during the 
relevant time period specified by the 
veteran.  In particular, the USASCRUR 
should provide, or advise the RO as to 
where to obtain, information as to the 
month or period of the year (such as 
first quarter, (January-March, second 
quarter, April-June, and so forth), in 
which each death occurred.  As to any 
death which occurred during the period 
identified by the veteran, further 
information, to include the rank, 
approximate age, and race of the 
servicemember, and information as to 
whether there was any investigation 
regarding the servicemember's death, 
including whether the veteran was 
contacted as part of the investigation, 
should be obtained, if possible.  

3.  If the RO is unable to obtain the 
information requested from USASCRUR, the 
RO should contact the service department 
or alternative sources suggested by the 
service department or other resources.  

4.  The RO should obtain the records of 
VA psychiatric treatment since June 2000, 
and should ask the veteran whether there 
are treatment records of any non-VA 
provider which should be obtained.  If so 
the veteran should identify the records, 
provide addresses, and provide any 
necessary authorization for release of 
the records to the RO, and the RO should 
obtain those records and associate the 
records with the claims file.

5.  Thereafter, if any of the veteran's 
stressors are verified, the RO should 
afford him a psychiatric examination, 
specifying for the examiner the stressor 
information obtained and any verified 
stressor, and the RO should request 
medical opinion as to whether it is at 
least as likely as not that alleged in-
service stressor/s is/are etiologically 
related to a current diagnosis of PTSD.

6.  After completing any other 
development deemed appropriate, the RO 
must readjudicate the claim of 
entitlement to service connection for 
PTSD.  If the benefit sought remains 
denied, a supplemental statement of the 
case should be issued to the veteran and 
to his representative, and that 
supplement statement should discuss 
consideration of any additional evidence 
that has been obtained.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the appellant unless he is otherwise 
notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).





		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 



